UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 85.07% (Cost $605,477,529) Aerospace & Defense 2.18% United Technologies Corp. 351,000 22,235,850 Asset Management & Custody Banks 2.57% Bank of New York Co., Inc. (The) 350,000 12,341,000 Price (T. Rowe) Group, Inc. 290,716 13,910,761 Communications Equipment 3.97% Cisco Systems, Inc. (I) 1,159,780 26,674,940 Nokia Corp., American Depositary Receipt (ADR) (Finland) 700,000 13,783,000 Computer Hardware 2.48% Diebold, Inc. 12,000 522,360 International Business Machines Corp. 302,300 24,770,462 Consumer Finance 2.15% American Express Co. 251,850 14,123,748 SLM Corp. 150,000 7,797,000 Data Processing & Outsourced Services 2.45% Automatic Data Processing, Inc. 450,000 21,303,000 Paychex, Inc. 100,000 3,685,000 Diversified Banks 1.09% Wells Fargo & Co. 307,800 11,136,204 Drug Retail 2.20% CVS Corp. 700,000 22,484,000 Electrical Components & Equipment 2.88% Emerson Electric Co. 350,000 29,351,000 Food Distributors 1.15% Sysco Corp. 350,000 11,707,500 General Merchandise Stores 2.05% Target Corp. (L) 378,900 20,934,225 Health Care Supplies 0.89% DENTSPLY International, Inc. 300,000 9,033,000 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2006 (unaudited) Hotels, Resorts & Cruise Lines 1.99% Marriott International, Inc. (Class A) 525,000 20,286,000 Household Products 3.53% Colgate-Palmolive Co. 325,000 20,182,500 Procter & Gamble Co. (The) 254,560 15,777,629 Hypermarkets & Super Centers 0.97% Wal-Mart Stores, Inc. 200,000 9,864,000 Industrial Conglomerates 6.66% 3M Co. (L) 276,950 20,610,619 General Electric Co. 1,018,350 35,947,755 Textron, Inc. 130,000 11,375,000 Industrial Gases 2.24% Praxair, Inc. 385,800 22,823,928 Industrial Machinery 2.45% Danaher Corp. 100,000 6,867,000 Dover Corp. 381,400 18,093,616 Integrated Oil & Gas 8.04% BP Plc, ADR (United Kingdom) 126,500 8,295,870 Chevron Corp. (L) 277,300 17,985,678 Exxon Mobil Corp. 485,872 32,602,011 Total SA, ADR (France) 350,000 23,079,000 Integrated Telecommunication Services 1.60% AT&T, Inc. (L) 500,000 16,280,000 Investment Banking & Brokerage 1.92% Merrill Lynch & Co., Inc. 250,000 19,555,000 Multi-Line Insurance 3.24% American International Group, Inc. 332,720 22,046,027 Hartford Financial Services Group, Inc. (The) 127,200 11,034,600 Oil & Gas Exploration & Production 0.96% EOG Resources, Inc. 150,000 9,757,500 Other Diversified Financial Services 6.30% Bank of America Corp. 507,600 27,192,132 Citigroup, Inc. 319,457 15,867,429 JPMorgan Chase & Co. 450,000 21,132,000 Pharmaceuticals 9.15% Abbott Laboratories 551,700 26,790,552 Johnson & Johnson 382,850 24,862,279 Pfizer, Inc. 421,350 11,949,486 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on September 30, 2006 (unaudited) Teva Pharmaceutical Industries Ltd., ADR (Israel) (L) 350,000 11,931,500 Wyeth 350,000 17,794,000 Regional Banks 0.94% Marshall & Ilsley Corp. 200,000 9,636,000 Semiconductors 1.81% Analog Devices, Inc. (L) 100,000 2,939,000 Linear Technology Corp. (L) 500,000 15,560,000 Soft Drinks 2.18% PepsiCo, Inc. 339,825 22,176,979 Specialty Chemicals 1.16% Rohm & Haas Co. 250,000 11,837,500 Systems Software 2.34% Microsoft Corp. 873,050 23,860,457 Tobacco 1.53% Altria Group, Inc. 204,050 15,620,028 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.63% (Cost $6,000,000) Oil & Gas Exploration & Production 0.63% Lasmo America Ltd., 8.15%, Ser A (S) A+ 60,000 6,435,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 14.30% (Cost $145,766,535) Joint Repurchase Agreement 5.26% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP - Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 53,665 53,665,000 Shares Cash Equivalents 9.04% AIM Cash Investment Trust (T) 92,101,535 92,101,535 Total investments (Cost $757,244,064) 100.00% Page 3 John Hancock Sovereign Investors Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,435,000 or 0.63% of the Fund's total investments as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $757,244,064. Gross unrealized appreciation and depreciation of investments aggregated $268,154,183 and $5,790,587, respectively, resulting in net unrealized appreciation of $262,363,596. Footnotes to Schedule of Investments - Page 1 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 10.18% (Cost $14,581,796) Broadcasting & Cable TV 0.71% Comcast Cable Communications, Inc., Note 6.200 11-15-08 BBB+ 1,000 1,019,566 Consumer Finance 0.71% Household Finance Corp., Sr Note 6.400 06-17-08 AA- 1,000 1,018,912 Electric Utilities 2.12% Kansas City Power & Light Co., Sr Note 6.500 11-15-11 BBB 1,000 1,046,286 Tucson Electric Power Co., 1st Collateral Trust Bond Ser B 7.500 08-01-08 BBB- 1,944 1,999,577 Electrical Components & Equipment 1.25% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,750 1,789,090 Gas Utilities 0.01% Kinder Morgan Energy Partners, LP, Sr Bond 7.750 03-15-32 BBB+ 14 15,971 Health Care Services 1.39% Caremark Rx, Inc., Sr Note 7.375 10-01-06 BBB 2,000 2,000,000 Multi-Utilities 1.77% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 2,000 2,543,930 Other Diversified Financial Services 1.51% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,000 1,130,440 General Electric Capital Corp., Note Ser A 6.125 02-22-11 AAA 1,000 1,037,520 Paper Products 0.01% Norske Skogindustrier ASA, Note (Norway) (S) 7.625 10-15-11 BBB- 7 7,284 Page 1 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2006 (unaudited) Regional Banks 0.69% Greater Bay Bancorp, Sr Note Ser B 5.250 03-31-08 BBB- 1,000 996,041 Specialized Finance 0.01% Principal Life Global Funding I, Note (S) 6.250 02-15-12 AA 13 13,596 Issuer Shares Value Common stocks 60.76% (Cost $75,173,005) Agricultural Products 4.52% Bunge Ltd. (Bermuda) 47,200 2,735,240 Corn Products International, Inc. 115,600 3,761,624 Aluminum 2.59% Novelis, Inc. (Canada) 145,250 3,716,948 Biotechnology 2.25% Amgen, Inc. (I) 17,800 1,273,234 OSI Pharmaceuticals, Inc. (I) 52,150 1,957,189 Broadcasting & Cable TV 1.03% Liberty Global, Inc. (Class A) (I) 50,514 1,300,230 NTL, Inc. 7,031 178,798 Coal & Consumable Fuels 0.25% Aventine Renewable Energy Holdings, Inc. (I) 17,100 365,769 Data Processing & Outsourced Services 2.13% First Data Corp. 37,980 873,160 Wright Express Corp. (I) 90,600 2,179,836 Diversified Capital Markets 1.63% UBS AG (Switzerland) 39,350 2,333,848 Diversified Metals & Mining 0.26% Birch Mountain Resources Ltd. (Canada) (I) 105,700 369,950 Electric Utilities 3.43% British Energy Group Plc (United Kingdom) (I) 415,257 4,502,820 DPL, Inc. 15,500 420,360 Environmental & Facilities Services 1.11% Clean Harbors, Inc. (I) 36,730 1,599,591 Food Retail 0.49% Tesco Plc (United Kingdom) 105,624 710,282 Page 2 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2006 (unaudited) Gas Utilities 1.76% Southern Union Co. 95,470 2,521,363 Gold 3.21% Barrick Gold Corp. (Canada) 37,600 1,155,072 Newmont Mining Corp. 80,920 3,459,330 Health Care Equipment 1.40% Kinetic Concepts, Inc. (I) 44,100 1,387,386 NMT Medical, Inc. (I) 39,900 616,455 Insurance Brokers 2.27% Marsh & McLennan Cos., Inc. 59,200 1,666,480 Willis Group Holdings Ltd. (Bermuda) 42,100 1,599,800 Integrated Oil & Gas 2.97% Sasol Ltd., American Depositary Receipt (ADR) (South Africa) 13,600 447,304 Suncor Energy, Inc. (Canada) 52,920 3,812,886 Integrated Telecommunication Services 2.62% Chunghwa Telecom Co., Ltd., ADR (Taiwan) 217,066 3,757,412 Internet Software & Services 2.22% eBay, Inc. (I) 112,200 3,181,992 Life & Health Insurance 1.51% Prudential Financial, Inc. 28,450 2,169,312 Managed Health Care 2.17% Aetna, Inc. 78,650 3,110,608 Marine 1.20% Alexander & Baldwin, Inc. 38,800 1,721,556 Oil & Gas Drilling 0.90% GlobalSantaFe Corp. (Cayman Islands) 25,800 1,289,742 Oil & Gas Exploration & Production 5.09% Denbury Resources, Inc. (I) 122,400 3,537,360 EnCana Corp. (Canada) 18,700 873,103 Riata Energy, Inc. (I) (S) 100,000 1,800,000 Southwestern Energy Co. (I) 36,950 1,103,697 Oil & Gas Storage & Transportation 2.65% Williams Cos., Inc. (The) 159,600 3,809,652 Page 3 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2006 (unaudited) Pharmaceuticals 3.33% Abbott Laboratories 13,550 657,988 Anesiva, Inc. (I) 23,900 162,042 Nastech Pharmaceutical Co., Inc. (I) (L) 37,400 570,724 Novartis AG, ADR (Switzerland) 26,606 1,554,855 Shire Plc, ADR (United Kingdom) 37,115 1,833,110 Precious Metals & Minerals 1.76% Silver Standard Resources, Inc. (Canada) (I) 114,700 2,532,576 Property & Casualty Insurance 1.77% Berkshire Hathaway, Inc. (Class B) (I) 800 2,539,200 Reinsurance 1.52% Endurance Specialty Holdings Ltd. (Bermuda) 61,950 2,184,357 Systems Software 2.09% Microsoft Corp. 109,605 2,995,505 Wireless Telecommunication Services 0.63% Sprint Nextel Corp. 52,964 908,333 Credit Issuer, description rating (A) Shares Value Preferred stocks 2.24% (Cost $3,000,000) Oil & Gas Exploration & Production 2.24% Lasmo America Ltd., 8.15%, Ser A (S) A+ 30,000 3,217,500 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 19.73% (Cost $28,168,644) Government U.S. 15.57% United States Treasury, Bond (L) 6.000 02-15-26 AAA 1,000 1,144,141 Bond (L) 5.375 02-15-31 AAA 675 729,053 Note (L) 6.000 08-15-09 AAA 750 777,392 Note (L) 4.875 05-31-08 AAA 1,500 1,502,813 Note (L) 4.875 04-30-11 AAA 3,000 3,033,399 Note (L) 4.250 10-15-10 AAA 8,000 7,900,624 Note (L) 4.000 03-15-10 AAA 2,000 1,962,032 Note (L) 3.875 07-15-10 AAA 1,000 975,938 Note (L) 3.875 02-15-13 AAA 3,000 2,881,524 Note (L) 3.375 09-15-09 AAA 1,500 1,449,258 Page 4 John Hancock Balanced Fund Securities owned by the Fund on September 30, 2006 (unaudited) Government U.S. Agency 4.16% Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 08-01-08 AAA 21 21,426 15 Yr Pass Thru Ctf 7.000 07-01-11 AAA 71 73,504 15 Yr Pass Thru Ctf 6.500 08-01-16 AAA 33 34,695 15 Yr Pass Thru Ctf 4.500 12-01-17 AAA 593 574,165 30 Yr Pass Thru Ctf 8.000 01-01-31 AAA 14 15,111 30 Yr Pass Thru Ctf 7.500 04-01-31 AAA 17 17,765 30 Yr Pass Thru Ctf 7.000 06-01-31 AAA 13 13,907 30 Yr Pass Thru Ctf 7.000 06-01-32 AAA 8 9,160 Note (L) 6.000 05-15-11 AAA 1,500 1,566,984 Financing Corp., Bond Ser E 9.650 11-02-18 AAA 1,790 2,517,071 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 9.000 04-15-21 AAA 3 3,550 30 Yr Pass Thru Ctf 6.500 04-15-29 AAA 254 261,606 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05-01-20 AAA 854 858,843 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 7.09% (Cost $10,187,777) Joint Repurchase Agreement 6.69% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP - Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 9,611 9,611,000 Shares Cash Equivalents 0.40% AIM Cash Investment Trust (T) 576,777 576,777 Total investments (Cost $131,111,222) 100.00% Page 5 John Hancock Balanced Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $5,038,380 or 3.51% of the Fund's net assets as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $131,111,222. Gross unrealized appreciation and depreciation of investments aggregated $14,636,645 and $2,162,337, respectively, resulting in net unrealized appreciation of $12,474,308. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 87.38% (Cost $469,695,379) Agricultural Products 5.14% Bunge Ltd. (Bermuda) 538,500 31,206,075 Corn Products International, Inc. 42,450 1,381,323 Aluminum 4.62% Novelis, Inc. (Canada) 1,143,660 29,266,259 Biotechnology 0.45% Amgen, Inc. (I) 39,550 2,829,012 Brewers 0.04% Anheuser-Busch Cos., Inc. 5,250 249,428 Broadcasting & Cable TV 0.40% NTL, Inc. 99,775 2,537,278 Coal & Consumable Fuels 0.33% Aventine Renewable Energy Holdings, Inc. (I)(L) 54,850 1,173,241 International Coal Group, Inc. (I)(L) 217,600 918,272 Data Processing & Outsourced Services 2.23% First Data Corp. 310,400 7,136,096 Wright Express Corp. (I) 290,700 6,994,242 Diversified Metals & Mining 10.19% Agnico-Eagle Mines Ltd. (Canada) (L) 988,850 30,782,901 Birch Mountain Resources Ltd. (Canada) (I)(L) 2,049,900 7,174,650 Freeport-McMoRan Copper & Gold, Inc. (Class B) 53,300 2,838,758 Phelps Dodge Corp. 3,300 279,510 Silver Standard Resources, Inc. (Canada) (I)(L) 1,064,250 23,498,640 Electric Utilities 0.84% DPL, Inc. 195,800 5,310,096 Food Distributors 0.79% Sadia SA, American Depositary Reciept (ADR) (Brazil) (L) 180,507 4,994,628 Gas Utilities 1.06% Southern Union Co. 253,680 6,699,689 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Gold 6.51% Barrick Gold Corp. (Canada) 455,300 13,986,816 Newmont Mining Corp. 637,750 27,263,812 Health Care Equipment 3.59% Kinetic Concepts, Inc. (I) 404,100 12,712,986 NMT Medical, Inc. (I)(L) 651,350 10,063,358 Integrated Oil & Gas 4.71% ConocoPhillips 4,800 285,744 Suncor Energy, Inc. (Canada) 410,650 29,587,333 Integrated Telecommunication Services 1.87% Chunghwa Telecom Co., Ltd., (ADR) (Taiwan) 685,383 11,863,979 Internet Software & Services 3.28% eBay, Inc. (I)(L) 255,000 7,231,800 Reynolds & Reynolds Co. (The) (Class A) 342,650 13,538,102 Life & Health Insurance 0.82% Prudential Financial, Inc. (L) 68,300 5,207,875 Managed Health Care 3.58% Aetna, Inc. 574,450 22,719,498 Multi-Utilities 6.32% British Energy Group Plc (United Kingdom) (I) 3,619,486 39,247,731 Constellation Energy Group 9,725 575,720 Public Service Enterprise Group, Inc. 3,950 241,701 Oil & Gas Drilling 1.37% GlobalSantaFe Corp. (Cayman Islands) 173,350 8,665,767 Oil & Gas Exploration & Production 15.84% Anadarko Petroleum Corp. 192,200 8,424,126 Denbury Resources, Inc. (I)(L) 960,930 27,770,877 EnCana Corp. (Canada) 471,750 22,026,007 Petrolifera Petroleum Ltd. (Canada) (I) 100,000 1,873,347 Pioneer Natural Resources Co. 221,200 8,653,344 Plains Exploration & Production Co. (I)(L) 100,000 4,291,000 Riata Energy, Inc. (I)(S) 350,000 6,300,000 Rosetta Resources, Inc. (I) 260,495 4,472,699 Southwestern Energy Co. (I) 556,150 16,612,201 Oil & Gas Storage & Transportation 4.89% Williams Cos., Inc. (The) 1,297,200 30,964,164 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Pharmaceuticals 3.55% Anesiva, Inc. (I) 206,000 1,396,680 Nastech Pharmaceutical Co., Inc. (I)(L) 341,900 5,217,394 OSI Pharmaceuticals, Inc. (I) 154,150 5,785,250 Pfizer, Inc. 11,250 319,050 Shire Plc, (ADR) (United Kingdom) 198,686 9,813,101 Precious Metals & Minerals 0.72% Glamis Gold Ltd. (Canada) (I) 115,100 4,538,393 Property & Casualty Insurance 0.10% First American Corp. 14,850 628,749 Reinsurance 2.75% Berkshire Hathaway, Inc. (Class B) (I) 5,500 17,457,000 Restaurants 1.35% McDonald's Corp. 218,750 8,557,500 Systems Software 0.04% Microsoft Corp. 10,000 273,300 Exercise Expiration Number of price ($) date contracts Value Options purchased 0.37% (Cost $5,967,003) Puts 0.37% Amazon.com, Inc. 27.50 April 07 524 83,840 Americredit Corp. 20 February 07 1,174 64,570 Bear Stearns Cos., Inc. (The) 120 April 07 183 54,900 Best Buy Co., Inc. 42.50 March 07 364 38,220 CDW Corp. 55 April 07 400 76,000 Capital One Financial Corp. 65 March 07 536 64,320 Countrywide Financial Corp. 30 April 07 599 80,865 Danaher Corp. 50 January 07 1,100 5,500 Fannie Mae 50 January 07 2,176 184,960 Goldmans Sachs Group, Inc. (The) 140 April 07 176 48,400 Google, Inc. 360 March 07 58 88,740 Home Depot, Inc. (The) 30 February 07 1,761 61,635 JP Morgan & Co. 40 January 07 4,757 118,925 Lennar Corp. 40 February 07 421 58,940 MGIC Investment Corp. 55 March 07 363 70,785 New Century Financial Corp. 35 February 07 324 72,900 Novastar Financial, Inc. 25 March 07 362 85,070 Retail HOLDRs Trust 95 January 07 2,182 512,770 Sandisk Corp. 52.50 April 07 179 119,393 Starbucks Corp. 30 April 07 587 67,505 STMicroelectronics NV 15 April 07 1,334 60,030 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Texas Instruments, Inc. 27.50 April 07 913 73,040 WCI Communities, Inc. 12.50 March 07 913 82,170 Wells Fargo & Co. 32.50 January 07 5,840 175,200 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 12.25% (Cost $77,667,304) Joint Repurchase Agreement 0.83% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP  Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 5,260 5,260,000 Shares Cash Equivalents 11.42% AIM Cash Investment Trust (T) 72,407 72,407,304 Total investments (Cost $553,329,686) 100.00% Page 4 John Hancock Large Cap Equity Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30,2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $6,300,000 or 0.99% of the Fund's total investment as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $553,329,686. Gross unrealized appreciation and depreciation of investments aggregated $100,486,297 and $19,963,499, respectively, resulting in net unrealized appreciation of $80,522,798. Footnotes to Schedule of Investments - Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 86.69% (Cost $20,379,646) Agricultural Products 3.53% Corn Products International, Inc. 11,000 357,940 Tejon Ranch Co. (I)(L) 11,000 466,730 Aluminum 4.71% Novelis, Inc. (Canada) 43,020 1,100,882 Coal & Consumable Fuels 3.45% Aventine Renewable Energy Holdings, Inc. (I) 18,450 394,645 International Coal Group, Inc. (I)(L) 97,190 410,142 Computer Hardware 0.81% Brocade Communications Systems, Inc. (I) 26,850 189,561 Diversified Chemicals 4.45% Koppers Holdings, Inc. 54,740 1,038,418 Diversified Metals & Mining 12.03% Agnico-Eagle Mines Ltd. (Canada) (L) 16,150 502,749 Birch Mountain Resources Ltd. (Canada) (I) 180,000 630,000 FNX Mining Co., Inc. (Canada) (I) 35,815 401,280 Massey Energy Co. 25,460 533,132 Silver Standard Resources, Inc. (Canada) (I) 33,650 742,992 Education Services 1.28% Educate, Inc. (I)(L) 37,290 297,947 Environmental Services 4.21% Clean Harbors, Inc. (I) 16,920 736,866 Darling International, Inc. (I) 58,680 245,869 Food Distributors 3.20% Sadia SA, American Depositary Receipt (ADR) (Brazil) 27,000 747,090 Food Retail 4.60% Diamond Foods, Inc. (I) 75,100 1,074,681 Gas Utilities 1.83% Southern Union Co. 16,200 427,842 Health Care Equipment 1.45% NMT Medical, Inc. (I) 21,920 338,664 Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Investment Banking & Brokerage 5.17% Aether Holdings, Inc. (I) 27,700 164,538 Wright Express Corp. (I) 43,350 1,043,001 Marine 3.60% Alexander & Baldwin, Inc. 18,950 840,812 Movies & Entertainment 0.75% Radio One, Inc. (Class D) (I) 27,900 174,375 Networking Equipment 2.64% 3Com Corp. (I) 140,000 617,400 Oil & Gas Exploration & Production 10.38% Delta Petroleum Corp. (I)(L) 6,500 146,380 Denbury Resources, Inc. (I) 31,400 907,460 Equator Exploration Ltd. (British Virgin Islands) (I) 104,500 225,457 Exploration Co. of Delaware (The) (I) 65,000 622,050 Plains Exploration & Production Co. (I) 12,196 523,330 Pharmaceuticals 2.55% Anesiva, Inc. (I) 51,550 349,509 Nastech Pharmaceutical Co., Inc. (I)(L) 16,200 247,212 Property & Casualty Insurance 2.71% Zenith National Insurance Corp. 15,850 632,256 Regional Banks 2.41% United Financial Bancorp, Inc. (I) 43,570 563,360 Semiconductors 1.62% CSR Plc (United Kingdom) (I) 24,009 378,066 Steel 5.71% Cleveland-Cliffs, Inc. (L) 16,650 634,531 Stelco, Inc. (Canada) (I) 38,095 698,286 Thrifts & Mortgage Finance 3.60% Brookline Bancorp, Inc. 17,570 241,588 Northeast Community Bancorp, Inc. (I) 52,720 599,954 Page 2 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Short-term investments 13.31% (Cost $3,107,685) Government U.S. Agency 4.28% Federal Home Loan Bank, Disc Note 10-02-06 AAA 1,000 1,000,000 Shares Cash Equivalents 9.03% AIM Cash Investment Trust (T) 2,108 2,107,929 Total investments (Cost $23,487,331) 100.00% Page 3 John Hancock Small Cap Intrinsic Value Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $23,487,332. Gross unrealized appreciation and depreciation of investments aggregated $1,281,279 and $1,413,686, respectively, resulting in net unrealized depreciation of $132,407. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 97.86% (Cost $3,328,703) Agricultural Products 3.23% Bunge Ltd. (Bermuda) 2,150 124,592 Aluminum 4.31% Novelis, Inc. (Canada) 6,510 166,591 Diversified Chemicals 2.29% Bayer AG (Germany) (C) 1,745 88,640 Diversified Metals & Mining 5.03% Agnico-Eagle Mines Ltd. (Canada) 5,050 157,206 Freeport-McMoRan Copper & Gold, Inc. (Class B) 700 37,282 Electric Utilities 7.76% British Energy Group Plc (United Kingdom) (I) 21,290 230,857 Korea Electric Power Corp., American Depositary Receipt (ADR) (South Korea) 3,532 69,051 Food Retail 2.53% Tesco Plc (United Kingdom) 14,526 97,682 Gold 10.32% Barrick Gold Corp. (Canada) 1,600 49,152 Glamis Gold Ltd. (Canada) (I) 3,900 153,777 Newmont Mining Corp. 4,580 195,795 Insurance Brokers 1.97% Willis Group Holdings Ltd. (Bermuda) 2,000 76,000 Integrated Oil & Gas 5.17% Suncor Energy, Inc. (Canada) 2,775 199,939 Integrated Telecommunication Services 3.69% Chunghwa Telecom Co., Ltd., (ADR) (Taiwan) 8,239 142,617 Internet Software & Services 1.15% eBay, Inc. (I) 1,565 44,383 Managed Health Care 3.19% Aetna, Inc. 3,120 123,396 Page 1 John Hancock Large Cap Intrinsic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Oil & Gas Exploration & Production 20.34% Canadian Natural Resources Ltd. (Canada) 1,490 67,914 Denbury Resources, Inc. (I) 6,750 195,075 EnCana Corp. (Canada) 3,850 179,757 Sasol Ltd., (ADR) (South Africa) 5,895 193,887 Southwestern Energy Co. (I) 5,000 149,350 Oil & Gas Storage & Transportation 5.41% Williams Cos., Inc. (The) 8,750 208,863 Packaged Foods & Meats 5.36% Sadia SA, (ADR) (Brazil) 7,491 207,276 Pharmaceuticals 2.59% Shire Plc, (ADR) (United Kingdom) 2,024 99,965 Precious Metals & Minerals 4.91% Silver Standard Resources, Inc. (Canada) (I) 8,600 189,888 Property & Casualty Insurance 5.01% Berkshire Hathaway, Inc. (Class B) (I) 61 193,614 Tobacco 3.60% British American Tobacco Plc (United Kingdom) 5,150 138,912 Number of Issuer units Value Units 2.06% (Cost $65,736) Oil & Gas Equipment & Services 2.06% Enerplus Resources Fund (Canada) 1,580 79,450 Exercise Expiration Number of Issuer price date contracts Value Options purchased 0.08% (Cost $7,329) Puts 0.08% Retail HOLDRs Trust $95 January 07 13 3,055 Total investments (Cost $3,401,768) 100.00% Page 2 John Hancock Large Cap Intrinsic Value Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, was $3,401,768. Gross unrealized appreciation and depreciation of investments aggregated $551,012 and $88,814, respectively, resulting in net unrealized appreciation of $462,198. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
